IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


VAMSIDHAR VURIMINDI,                  : No. 156 EM 2015
                                      :
                 Petitioner           :
                                      :
                                      :
           v.                         :
                                      :
                                      :
COURT OF COMMON PLEAS,                :
PHILADELPHIA,                         :
                                      :
                 Respondents          :


                                  ORDER



PER CURIAM

     AND NOW, this 23rd day of December, 2016, the Application for Relief and

Enforcement is DENIED.